F I L E D
                                                       United States Court of Appeals
                                                               Tenth Circuit
                UNITED STATES COURT OF APPEALS
                                                                FEB 3 2005
                             TENTH CIRCUIT
                                                             PATRICK FISHER
                                                                   Clerk

BRIAN LEE WILSON,

           Plaintiff-Appellant,                No. 04-6123
     v.                                      (W.D. Oklahoma)
RON WARD; DAREN SWENSON,                 (D.C. No. CV-03-126-T)
Warden; RAY CHOATE, Treatment
Manager; PAIGE MATHEWS
GRIDER, Counselor; KELLY
WILKEY, Chief Security; REESE
LANE, Officer Sergeant; FLOICE
KNAPP, Case Manager; JOHN
HILLIGOSS, Captain; WILLIAM
CHRISTIAN, Hearing Officer; GREG
EVANS, Case Manager, also known as
Tim Evans; ANGELINE WOLFF,
Correctional Officer; HEATHER
BARNARD, Mailroom Clerk; LISA
HEPPEL, Correctional Officer;
CHASE WRIGHT, Correctional
Officer; DON POPE, Attorney;
MELINDA GUILFOYLE, Designee
Director; RENEE WATKINS,
Assistant Warden; JOHN
MIDDLETON, Assistant Warden;
JOHN DOE KESSLER, Assistant
Warden; DON STEER, Administrator
Captain; JAN REEDER, Classification
Manager; OFFICER TANNER;
OFFICER DONNELEY; HAROLD
FUEGATE, Correctional Officer; S.
BUCKHIESTER, Investigator; JOHN
FERGUSON,

           Defendants-Appellees.
                            ORDER AND JUDGMENT *



Before EBEL, McKAY, and HENRY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See F ED . R. A PP . P. 34(a)(2); 10 TH C IR . R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Brian Lee Wilson, a state prisoner appearing pro se, filed this action under

42 U.S.C. § 1983, alleging numerous constitutional deprivations during his

incarceration at Cimarron Correctional Facility (“CCF”). This prison is privately

owned by Corrections Corporation of America, Inc. and houses Oklahoma

Department of Corrections (“ODOC”) inmates. The district court dismissed

certain counts for failure to state a claim and dismissed the remainder of counts

for failure to fully exhaust available administrative remedies. Mr. Wilson timely

appeals the district court’s dismissal of all claims against all parties.




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.


                                           -2-
                                  I. BACKGROUND

       After a disciplinary hearing, Mr. Wilson was found guilty of “menacing”

during his incarceration at the CCF in August 2001 and lost two hundred earned

credits. The ODOC Director’s designee affirmed the CCF warden’s finding of

guilt and denied Mr. Wilson’s appeal. In January 2003, Mr. Wilson filed his

initial complaint under 42 U.S.C. § 1983 and later filed an amended complaint

and second amended complaint solely to add parties. The amended complaint

alleged various violations of constitutional rights in a disciplinary proceeding and

further violations while Mr. Wilson was housed at the private prison. Mr. Wilson

named more than twenty-five individuals or entities as defendants in his

complaint, and most of these defendants filed motions to dismiss or for summary

judgment. Not all defendants were initially served with summons, creating a

complex procedural history with defendants’ motions and magistrate judge’s

reports and recommendations being filed at various times.

       In a series of reports and recommendations, the magistrate judge

recommended dismissal of each cause of action against defendants-appellees,

either for Mr. Wilson’s failure to exhaust administrative remedies or for failure to

state a claim.   See Rec. vol. II, docs. 114, 119; Rec. vol. III, docs. 159, 165, 169,

171, 173. In March 2004, the district court adopted the magistrate judge’s

various reports and recommendations that Mr. Wilson’s case be dismissed. Rec.



                                           -3-
vol. III, docs. 181, 183, 184, 186, 187. Mr. Wilson now appeals the district

court’s dismissal of his § 1983 action for failure to exhaust administrative

remedies and for failure to state a claim. We review de novo the district court’s

dismissal on both of these grounds.   See Jernigan v. Stuchell , 304 F.3d 1030,

1032 (10th Cir. 2002); Perkins v. Kan. Dep’t of Corr. , 165 F.3d 803, 806 (10th

Cir. 1999).



                                  II. DISCUSSION

      The Prison Litigation Reform Act (“PLRA”) provides that “[n]o action

shall be brought with respect to prison conditions under section 1983 of this title,

or any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). We must screen Mr. Wilson’s claims to

determine if he has exhausted available administrative remedies and dismiss his

claim without prejudice if he has not met this pleading requirement. Steele v.

Federal Bureau of Prisons, 355 F.3d 1204, 1210, 1213 (10th Cir. 2003). In a

decision issued after the district court’s dismissal in this case, we concluded that

“the PLRA contains a total exhaustion requirement,” and “the presence of

unexhausted claims in [the prisoner’s] complaint required the court to dismiss his

action in its entirety without prejudice.” Ross v. County of Bernalillo, 365 F.3d



                                          -4-
1181, 1189 (10th Cir. 2004); see also Graves v. Norris, 218 F.3d 884, 885 (8th

Cir. 2000) (“When multiple prison condition claims have been joined . . . , §

1997e(a) requires that all available prison grievance remedies must be exhausted

as to all of the claims.”); United States v. Mubarak, 315 F. Supp. 2d 1057, 1060

(S.D. Cal. 2004) (examining the language of 42 U.S.C. § 1997e(a) and

determining that “[u]se of the term ‘action’ instead of ‘claim’ evidences an intent

to disallow mixed complaints”).

      We have carefully reviewed the magistrate judge’s reports and

recommendations, Mr. Wilson’s objections to the magistrate judge’s reports and

recommendations, the district court’s orders, and the entire record and briefs on

appeal. For substantially the same reasons set out in the magistrate judge’s

reports and recommendations, and the district court’s orders adopting the reports

and recommendations, we conclude that Mr. Wilson failed to exhaust his

administrative remedies under 42 U.S.C. § 1997e. Defendants have clearly

demonstrated that Mr. Wilson failed to exhaust his administrative remedies within

the ODOC. Although Mr. Wilson initiated grievances, he neither alleges nor

argues that he sought appellate review to the ODOC Director. “The plaintiff has

not filed any grievance with the DOC as to the fourteen count allegation against

the numerous private staff at the CCF . . . , nor has plaintiff filed any grievance

against the three DOC staff members named in the Complaint.” Rec. vol. I, doc.



                                          -5-
7, at 1-2 (Investigative Report of the Oklahoma Department of Corrections, filed

Feb. 24, 2003). Notwithstanding his incarceration at a private prison facility, Mr.

Wilson was required to exhaust administrative review from the ODOC prior to

bringing a claim under 42 U.S.C. § 1983.

      Under the total exhaustion requirement, the presence of unexhausted claims

in Mr. Wilson’s complaint requires the district court to dismiss his action in its

entirety without prejudice. See Ross, 365 F.3d at 1189. Thus, we need not

address whether the district court properly dismissed certain claims for failure to

state a claim.



                               III. CONCLUSION

      We therefore AFFIRM the district court’s dismissal without prejudice of all

counts against all parties. We GRANT Mr. Wilson’s request to proceed in forma

pauperis on appeal, and we remind him to continue making payments until the

entire appellate filing fee is paid. See 28 U.S.C. § 1915(b). We also order Mr.

Wilson to serve copies of any future filings in this appeal on defendants-

appellees.

                                               Entered for the Court,



                                               Robert H. Henry
                                               Circuit Judge

                                         -6-